Per Curiam.
This was a special proceeding started before tbe Clerk of Alexander Superior Court to establish tbe boundary • lines between tbe plaintiff and tbe defendants, and beard on appeal to tbe Superior Court upon tbe following issue: “Is tbe line from Black 4 to Black 5 tbe true dividing line between tbe plaintiff and tbe defendant.”
We are of opinion that tbe question at issue is one of fact, and that it'bas been determined by tbe finding of tbe jury.
Upon a review of tbe record we find
No error.